The offense is theft; the punishment, confinement in the penitentiary for two years.
The record is before us without a statement of facts or bills of exception. No question is presented for review.
Appellant filed an application for a suspended sentence, but the jury declined to recommend a suspension and returned a verdict assessing the punishment at confinement in the penitentiary for two years. Thereafter appellant filed a motion for new trial, and, after same had been overruled, he was duly sentenced. It appears that, in entering the judgment of conviction in the minutes of the court, the clerk inadvertently made it appear by recitals in said judgment that the sentence of the appellant had been suspended. The judgment is reformed by eliminating therefrom the recitals relative to a suspension of the sentence.
As reformed, the judgment is affirmed.
Reformed and affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 632